DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney David A. Bilodeau (Reg# 42325) on 1/13/2021.

The application has been amended as follows: 

1. (Currently Amended) A flexible display device, comprising:
a first body including a first extension unit;
a second body; and
a flexible display unit arranged on a front surface of the first body and the second body, 
wherein in a folded state of the flexible display unit, the second body covers a rear surface of the first body, a first part of the flexible display unit is wound around a bearing portion in the first body and a second part of the flexible display unit is exposed to the outside, 

wherein in an extending state of the flexible display unit from the unfolded state, the first body is extended and the first part of the flexible display unit is unwound from the bearing portion and exposed on an extended portion of the flexible display device,
wherein the first body includes a plurality of parts connected to each other so as to be relatively moveable, 
wherein the flexible display unit is changed into the extending state from the unfolded state, by being extended by a relative movement of the plurality of parts of the first body, 
wherein the plurality of parts of the first body include:
a first part;
a second part coupled to the first part; and
a third part slidable between the first part and the second part, and
wherein the first extension unit includes a plurality of links rotatably connected to each other, and a first fixing housing and a second fixing housing arranged with the plurality of links interposed therebetween such that when the first body is extended, the first fixing housing moves along a moving direction of the flexible display unit and the plurality of links rotatably unfold in accordance with the movement of the first housing.
2. (Cancelled)
3. (Currently Amended) The flexible display device of claim [[2]]1, wherein the bearing portion is installed at a one side of the first body.

1, further comprising: 
a hinge unit connecting the first body and the second body to each other such that the first body and the second body can be folded and unfolded with respect to each other, and 
wherein the hinge unit is installed at another side of the first body.
10. (Cancelled)
11. (Currently Amended) The flexible display device of claim [[10]]1, wherein the third part is slidably coupled to each of the first part and the second part.
14. (Currently Amended) The flexible display device of claim 1, further comprising: 
a second extension unit overlapping the first extension unit, having one side connected to the first part, and having another side connected to one end of the flexible display unit, 
wherein the second extension unit includes a third fixing housing and a fourth fixing housing arranged with a second plurality of links interposed therebetween.
15. (Currently Amended) The flexible display device of claim [[10]]1, wherein the flexible display unit is fixedly-coupled to the first part and the second body.
19. (Currently Amended) A flexible display device, comprising:
a first body having a plurality of parts connected to each other so as to be relatively moveable;
a second body connected to one side of the first body by a hinge unit, so as to be relatively rotatable with respect to the first body;
a flexible display unit arranged on a front surface of the first body and the second body; and

wherein the flexible display unit is changed into an extending state from an unfolding state, by being unfolded by a relative movement of the plurality of parts,
wherein the flexible display unit is changed into the extending state from the unfolded state, by being extended by a relative movement of the plurality of parts of the first body, 
wherein the plurality of parts of the first body include:
a first part;
a second part coupled to the first part; and
a third part slidable between the first part and the second part, and
wherein the plurality of parts in the first body include a plurality of links rotatably connected to each other, and a first fixing housing and a second fixing housing arranged with the plurality of links interposed therebetween such that when the flexible display unit is changed into the extending state, the first fixing housing moves along a moving direction of the flexible display unit and the plurality of links rotatably unfold in accordance with the movement of the first housing.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 has been considered by the examiner.
Reasons for allowance
Claims 1, 3-8, 11, 13-20 are allowed. 

The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A flexible display device, comprising:
a first body including a first extension unit;
a second body; and
a flexible display unit arranged on a front surface of the first body and the second body, 
wherein in a folded state of the flexible display unit, the second body covers a rear surface of the first body, a first part of the flexible display unit is wound around a bearing portion in the first body and a second part of the flexible display unit is exposed to the outside, 
wherein in an unfolded state of the flexible display unit, the first body and the second body are arranged in parallel,
wherein in an extending state of the flexible display unit from the unfolded state, the first body is extended and the first part of the flexible display unit is unwound from the bearing portion and exposed on an extended portion of the flexible display device,
wherein the first body includes a plurality of parts connected to each other so as to be relatively moveable, 
wherein the flexible display unit is changed into the extending state from the unfolded state, by being extended by a relative movement of the plurality of parts of the first body, 
wherein the plurality of parts of the first body include:
a first part;
a second part coupled to the first part; and
a third part slidable between the first part and the second part, and
wherein the first extension unit includes a plurality of links rotatably connected to each other, and a first fixing housing and a second fixing housing arranged with the plurality of links interposed therebetween such that when the first body is extended, the first fixing housing moves along a moving direction of the flexible display unit and the plurality of links rotatably unfold in accordance with the movement of the first housing.

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the flexible display device comprising a first body including a first extension unit; a second body and a flexible display unit arranged as described by the claim; furthermore, the specific structure of the first body including plurality of parts connected to each other so as to be relatively moveable and the plurality of parts of the first body includes a first part, a second part coupled to the first part and a third part slidably between the first and second parts, furthermore the operation and configuration of the first extension unit including plurality of links rotatably connected to each other, and a first fixing housing and a second fixing housing arranged with the plurality of links interposed therebetween such that when the first body is extended, the first fixing housing moves along a moving direction of the flexible display unit and the plurality of links rotatably unfold in accordance with the movement of the first housing, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the 
The closest prior arts are provided in the previous office action (12/8/2020). Furthermore, applicant has incorporated the allowable subject matter that was previously indicated in the non-final (12/8/2020). 

The primary reason for allowance of independent claim 19 the prior art of record, individually or in combination does not teach or fairly suggest:
A flexible display device, comprising:
a first body having a plurality of parts connected to each other so as to be relatively moveable;
a second body connected to one side of the first body by a hinge unit, so as to be relatively rotatable with respect to the first body;
a flexible display unit arranged on a front surface of the first body and the second body; and
bearing portions installed at another side of the first body, and configured to wind at least part of the flexible display unit thereon,
wherein the flexible display unit is changed into an extending state from an unfolding state, by being unfolded by a relative movement of the plurality of parts,
wherein the flexible display unit is changed into the extending state from the unfolded state, by being extended by a relative movement of the plurality of parts of the first body, 
wherein the plurality of parts of the first body include:
a first part;
a second part coupled to the first part; and
a third part slidable between the first part and the second part, and
wherein the plurality of parts in the first body include a plurality of links rotatably connected to each other, and a first fixing housing and a second fixing housing arranged with the plurality of links interposed therebetween such that when the flexible display unit is changed into the extending state, the first fixing housing moves along a moving direction of the flexible display unit and the plurality of links rotatably unfold in accordance with the movement of the first housing.  
The above claim limitation configuration is not taught in any of the prior arts of record. Furthermore, the primary reason as highlighted in claim 1 are similar to claim 19 since both comprise the previously object allowable subject matter and the similar configuration of the flexible display device, thereby, the reasons for allowance and the prior arts of record are same as the ones indicated above. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841